

Exhibit 10.34.e

AHCA CONTRACT NO. FA972
AMENDMENT NO. 4


THIS CONTRACT, entered into between the State of Florida, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC., D/B/A HEALTHEASE, hereinafter referred to as the "Vendor," or “Health
Plan,” is hereby amended as follows:
1.
Effective October 1, 2013, Attachment I, Scope of Services, Capitated Health
Plans, Exhibit 1, Maximum Enrollment Levels, Effective Date 09/01/2012 –
08/31/2015, is hereby deleted in its entirety and replaced with Exhibit 1,
Maximum Enrollment Levels, Effective Date 10/01/2013 – 08/31/2015, attached
hereto and made part of this Contract. All references in this Contract to
Exhibit 1, Maximum Enrollment Levels 09/01/2012 – 08/31/2015 shall hereinafter
refer to Exhibit 1, Maximum Enrollment Levels 10/01/2013 – 08/31/2015.

Unless otherwise stated, this Amendment shall be effective upon execution by
both Parties.
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in this Contract.
This Amendment, and all its attachments, are hereby made part of this Contract.
This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
IN WITNESS WHEREOF, the Parties hereto have caused this five (5) page Amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.
WELLCARE OF FLORIDA, INC., D/B/A
 
STATE OF FLORIDA, AGENCY FOR
HEALTHEASE
 
HEALTH CARE ADMINISTRATION

SIGNED
 
SIGNED
 
BY:
/s/ David McNichols
 
BY:
/s/ Elizabeth Dudek

NAME:
David McNichols
 
NAME:
Elizabeth Dudek
 
 
 
 
 
TITLE:
President, FL and HI Division
 
TITLE:
Secretary
 
 
 
 
 
DATE:
Nov. 18, 2013
 
DATE:
11/22/2013



List of Attachments/Exhibits included as part of this Amendment:
Specify
Letter/
 
 
 
 
Type
Number
Description
 
 
 
Attachment I
Exhibit I
Maximum Enrollment Levels
 
 
 
 
Effective Date 10/01/2013 – 08/31/2015 (4 Pages)

    
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA972, Amendment No. 4, Page 1 of 1

--------------------------------------------------------------------------------

    


WellCare of Florida, Inc. d/b/a
 
Medicaid HMO Non-Reform Contract
Healthease
 
 

    

ATTACHMENT I
EXHIBIT 1
MAXIMUM ENROLLMENT LEVELS
EFFECTIVE DATE 10/01/2013 – 08/31/2015


Maximum enrollment levels and Health Plan provider numbers associated with the
counties and populations served as denoted below. Attachment I, Scope of
Services, Exhibit 2-NR provide the capitation rate tables respective to the
areas of operation listed below.


A.
Non-Reform



See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area1 Counties: Escambia, Santa Rosa
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Escambia
67,500
15019344
Santa Rosa
31,500
15019343





See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 2 Counties: Bay, Calhoun, Gadsden, Jefferson, Leon, Liberty, Madison,
Wakulla
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Bay
16,900
15019345
Calhoun
800
15019340
Gadsden
3,500
15019315
Jefferson
1,000
15019318
Leon
7,000
15019320
Liberty
400
15019342
Madison
1,500
15019322
Wakulla
1,000
15019336



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA972, Attachment I, Exhibit 1, Page 1 of 4



--------------------------------------------------------------------------------

    


WellCare of Florida, Inc. d/b/a
 
Medicaid HMO Non-Reform Contract
Healthease
 
 

    



See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 3 Counties:
Citrus, Lake, Marion, Putnam

    
Effective Dates: 09/01/2012
County
Enrollment Level
Provider Number
Citrus
7,500
15019309
Lake
17,000
15019319
Marion
20,000
15019323
Putnam
6,000
15019329





See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 4 Counties: Duval, Volusia
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Duval
55,000
15019313
Volusia
15,000
15019335





See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 5 Counties: Pasco, Pinellas
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Pasco
6,000
15019302
Pinellas
9,000
15019303



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA972, Attachment I, Exhibit 1, Page 2 of 4



--------------------------------------------------------------------------------

    


WellCare of Florida, Inc. d/b/a
 
Medicaid HMO Non-Reform Contract
Healthease
 
 

    

See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 6 Counties: Highlands, Hillsborough, Manatee, Polk
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Highlands
3,000
15019317
Hillsborough
18,000
15019300
Manatee
6,000
15019301
Polk
10,000
15019304





See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 7 Counties: Brevard, Orange, Osceola, Seminole
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Brevard
14,000
15019308
Orange
25,000
15019327
Osceola
8,000
15019328
Seminole
4,000
15019333



See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 8 County: Sarasota
    
Effective Dates: 09/01/2012
County
Enrollment Level
Provider Number
Sarasota
3,000
15019332





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA972, Attachment I, Exhibit 1, Page 3 of 4



--------------------------------------------------------------------------------

    


WellCare of Florida, Inc. d/b/a
 
Medicaid HMO Non-Reform Contract
Healthease
 
 

    

See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 9 Counties: Martin, Palm Beach
    
Effective Dates: 09/01/2012
County
Enrollment Level
Provider Number
Martin
5,000
15019324
Palm Beach
10,500
15019339

        


See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates


Area 10 County: Broward
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Broward
13,500
15019337





See Exhibit 2-NR Table 2, General Capitation Rates, Mental Health Rates


Area 11 County: Miami-Dade
    
Effective Date: 09/01/2012
County
Enrollment Level
Provider Number
Miami-Dade
25,000
15016909






AHCA Contract No. FA972, Attachment I, Exhibit 1, Page 4 of 4

